         Case 1:21-cv-01482-GHW Document 46 Filed 03/25/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


LIFE STYLE FUTON, INC., and EASY FIT, INC.,      )          STIPULATION OF
                                                 )          VOLUNTARY DISMISSAL
                              Plaintiffs,        )          PURSUANT TO F.R.C.P.
             v.                                  )          41(a)(1)(A)(ii)
EASYFIT SLIPCOVER, LTD., ILYASS ET TAHIRI, )
TUCOWS, INC., TUCOWS.COM CO., and                )          Case No.: 1:21-cv-1482-GHW
CABREXA, LLC, and the domain names               )
www.easyfitcover.com, www.easyfitslipcover.com, )
and www.easyfitslipcover.co, in Rem,            )
                                                 )
                              Defendant(s)       )
                                                 )

STIPULATION OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 41(a)(1)(A)(ii)
       AS TO DEFENDANTS TUCOWS, INC. AND TUCOWS.COM CO.,
                     AND THE IN REM CLAIMS

        IT IS HEREBY STIPULATED AND AGREED by and between Plaintiffs Life Style
Futon, Inc. and Easy Fit, Inc., on the one hand, and Defendants Tucows, Inc. and Tucows.com
Co., on the other hand, that the claims against Defendants Tucows, Inc. and Tucows.com Co.
(the “Tucows Defendants”) are dismissed pursuant to the Federal Rules of Civil Procedure
41(a)(1)(A)(ii), with prejudice. Each party shall bear its own costs and expenses.

      IT IS FURTHER STIPULATED AND AGREED by Plaintiffs and the above-named
Defendants, that the In Rem claims against the domains – www.easyfitcover.com,
www.easyfitslipcover.com, and www.easyfitslipcover.co – are dismissed, with prejudice.

      The claims against all other Defendants – Easyfit Slipcover Ltd., Ilyass Et Tahiri, and
Cabrexa LLC – remain in the Action.

/s/Max Moskowitz                             /s/John Berryhill
Max Moskowitz                                John Berryhill
Ostrolenk Faber LLP                          John B. Berryhill LLC
845 Third Avenue                             204 E. Chester Pike
Ste. 8th Floor                               Ste First Floor, Suite 3
New York, NY 10022                           Ridley Park, PA 19078
212-596-0500                                 610-565-5601
Fax: 212-382-0888
Email: mmoskowitz@ostrolenk.com             Email: john@johnberryhill.com
Attorney for Plaintiffs                     Attorney for Defendants Tucows, Inc. and
                                             Tucows.com Co.



{02642941.1}
        Case 1:21-cv-01482-GHW Document 46 Filed 03/25/21 Page 2 of 2




So Ordered:

_____________________
U.S. District Court Judge
Hon. J. Gregory H. Woods




{02642941.1}
